Case 2:17-cV-1O467-|\/|CA-LDW Document 33 Filed 11/02/18 Page 1 of 2 Page|D: 277

G re 9 n be U m R 0\/\/_€ ROSELAND OFF)GE:
Smlth §§ Da\/ls LLP

FlOSELAND, NJ 07068-3701

COUNSELORS AT LAW (973) 535-1600
METRO coRPoRATE cArleus 0NE FAX (973) 535"698
P.O. BOX 5600
WOODBR|DGE, NJ 07095-0988
(732) 549-5600 FAX (732) 549-1881 NEvv YoRK OFF|GE:
oEl_l\/EF\Y ADDRESS; 99 vvooo AVENUE SOL)TH, lsELlN, NJ 08830~2712 750 TH'HD AVENUE
QTH FLOOFl
lNFo@GREENBAuMLAW.col\/\
ALAN S' NAAR WWW.GF<EENBAUMLAv\/.col\/l NEW YORK' N"' 10017
(732) 476-2530 - mem mAL (212> 347-9858

(732) 476-2531 - DlREcT FAX
ANAAR@GREENBAuMLAW.col\/l

November 2, 2018
VIA ECF

Hon. Madeline Cox Arleo, U.S.D.J.

U.S. District Court

M. L. King, Jr. Federal Building & Courthouse
50 Walnut St., Room 2A

NeWark, NJ 07102

l Re: Carmignac Gestion, S.A. v. Perrigo Company plc, et als
Civil Action No. 2:17-cv-10467

First Manhattan Co. v. Perrigo Company plc, et als
Civil Action No. 2:18-cv-2291

Manning & Napier Advisors, LLC v. Perrigo Company plc, et als.
Civil Action No. 2:18-cv-674

Dear Judge Arleo:

This firm, together With Fried, Frank, Harris, Shriver & Jacobson LLP, represents
defendant Perrigo Company plc in the above-referenced cases. We Write jointly on behalf of all
parties in each of the above-referenced cases.

Enclosed is a Stipulation and Proposed Order that has been agreed to by all parties in
each of the above-referenced cases that sets forth an amended schedule for defendants to move,
answer or otherwise respond to the complaint, consistent With the schedule that has been agreed
to by the parties in Nationwide Mutual Funa’s, et al vs. Perrigo Company plc, el al, Civ. No.
2:18-cv-15382, a recently filed matter that involves claims, allegations, and parties that
significantly overlap With the claims, allegations, and parties in the above-referenced cases. A
Stipulation and Proposed Order in Nationwz`de is also being filed today.

lf the Stipulation and Proposed Order meets With Your Honor’s approval, We request that
you enter same and have it filed in each of the above-referenced cases.

Case 2:17-cV-1O467-|\/|CA-LDW Document 33 Filed 11/02/18 Page 2 of 2 Page|D: 278

Greenbaum Ro\/\/_e
Smlth §§ Da\/\s LLP

Hon. l\/ladeline Cox Arleo, U.S.D.J.
Novernber 2, 2018
Page 2

Thank you for your time and consideration

itted,

WA,\

 

ASN:cd
cc: All counsel of record (via ECF)

